DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.  Claims 1-3 and 5-11 are currently pending examination, claim 4 canceled by applicant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al US 6,284,320; cited by applicant in 11/6/18 IDS; hereafter Tarumi) in view of Crisci et al (US 6,051,058; hereafter Crisci) and Seeney et al (US 4,423,764; hereafter Seeney).
Claims 1-2: Tarumi teaches a method for producing a member for a molten metal bath, which is used by being immersed in molten metal (See, for example, abstract, col 1 lines5-25), comprising;
Applying or spraying, to a cermet thermal spray coating film formed on a base material, or an oxide-based ceramic thermal spray coating film formed on a base material, a mixed solution obtained by adding aluminum phosphate (as an inorganic binder) to a silica sol solution (colloidal SiO2 solution) as a solution for sealing pores of the thermal spray coating film (See, for example, abstract, col 2 lines 19-48, col 4 lines 30-39, Table 1-3).
Firing the mixed solution which is applied or sprayed to the thermal spray coating film (See, for example, abstract, col 4 lines 3-12).
Tarumi does not explicitly teach wherein the mixed solution further contains an addition of inorganic particles having a layered hexagonal crystal structure, further hexagonal boron nitride.  Crisci teaches a method of producing a protective coating for articles in contact with molten metal (see, for example, abstract, col 1 lines 8-17).  Crisci teaches wherein the coating layer provides oxidation resistance and prevents degradation (See, for example, col 2 lines 18-33).  Coating layer includes binder, further such as an aluminum phosphate, metal oxide, further such as silica, and hexagonal inorganic particles (hexagonal boron nitride), particularly as the h-BN explicitly reduces the wettability of the surface with respect to molten metal and slows down chemical reaction there between, reducing thermal degradation and extending service life of the article (see, for example, col 2 lines 42-60, examples, and claims 1, 2, and 8).  Crisci further has taught wherein the hBN particles are intended to be added in an amount of between 20 and 50% by weight of particles / solids (See, for example, abstract, col 2 lines 25-33, and examples).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adding Crisci hBN particles to the silica sol solution, further in an amount of between 20 and 50% by weight of solids/ particles, as it would predictably provide non-wetting properties to the sealing layer contacting molten metal.  
  Tarumi has taught exemplary embodiment Number 16 (table 1) comprising colloidal sio2 at ~30.5% solids (Solution B) and aluminum phosphate at 40% solids (solution a) mixed at a 1:1 ratio resulting in a mixed solution of ~35.25% solids (see, tables 1-3).  Based on the guidance of Crisci, hBN at 20-50% by weight of particles / solids which would equate to about 7 to 17.5 parts per parts of the mixed solution (for a 100 g sample, 35.25 grams would be solids 20%-50% of the 35.25 grams would be about 7 to 17.5g per 100 total grams of the mixed solution).  Although the range of 7 to 17.5 is not explicitly 2 to 10 parts by mass per 100 parts by mass of the mixed solution, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount of hexagonal boron nitride within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and / or “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Tarumi has explicitly taught “aluminum phosphate” (see, for example, col 4 lines 30-32) and additionally the formulation and ratio of P2O5: Al2O3: H2O of Table 3.  Such a teaching is believed to correspond to the primary aluminum phosphate (i.e. aluminum dihydrogen phosphate) and read on the claimed aluminum dihydrogen phosphate.  Alternatively, for sake of argument, Seeney teaches a method of preparing surfaces for molten metal contact (See, for example, abstract, col 1 lines 1-18).  Seeney further teaches wherein aluminum dihydrogen phosphate is well known in the art to serve as an improved inorganic binder for applications contacting molten metal as it is non-volatile / non-polluting to the atmosphere (See, for example, col 1 lines 32-43).  As both Tarumi and Seeney are directed to using aluminum phosphate binders for creating surfaces contacting molten metal, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated aluminum dihydrogen phosphate as it serves predictably in such applications for molten metal contact while further providing the benefit of being non-volatile / non-polluting to the environment. 
Claim 3: Tarumi further teaches wherein the phosphate is added to provide binding properties and further included in an amount of 0.3 to 3 parts by mass per 1 part of the silica colloid (See, for example, col 2 lines 40-44).  Although such a range is not explicitly 10 parts through 80 parts : 100 parts as claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6:  This limitation only conditionally limits one of two alternatives, specifically it only further limits when the alternative of a “cermet thermal spray coating” is relied upon.  So this limitation is met by a teaching of an oxide based ceramic thermal spray of Tarumi (See, for example, col 2 line 65-col 3 line 6).  Alternatively, Tarumi further has taught wherein the cermet thermal spray reads claimed species (See, for example, col 2 lines 49-59, and col 6 lines 24-31). 
Claim 7:  This limitation only conditionally limits one of two alternatives, specifically it only further limits when the alternative of an “oxide based ceramic thermal spray” is relied upon.  So this limitation is met by a teaching of a cermet thermal spray coating of Tarumi (See, for example, col 2 lines 49-59).  Alternatively Tarumi further has taught wherein the oxide based ceramic thermal spray reads on claimed species (See, for example, col 2 line 65-col 3 line 6)). 
Claim 8: Tarumi in view of Crisci and Seeney teach the method of claim 1 above.  Tarumi further teaches wherein the ADP is added to the silica sol solution as a gelation initiator, and the ADP causes crystal transition of silica contained in the silica colloidal particles by firing the mixed solution (See, for example, col 3 line 63-col 4 line 38; wherein the ADP is taught as the agent implementing coherence of the colloids of the solution, and wherein the oxide inevitably filling / sealing the pores is explicitly “generated” within the holes by the sealing solution).  Additionally / alternatively as the same claimed materials (ADP and silica sol mixed solution) and heat treatment  (450oC) of the applied mixed solution are taught by prior art and corresponds to the same claimed components and is within the exemplary disclosed heating range (380-480oC [0043] of applicant’s spec); the resulting function of the ADP as a gelation initiator/ and resulting crystal transition structure are inherent in the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 9: Tarumi in view of Crisci and Seeney teach the method of claim 8 above.  As described above in the rejection of claim 1; Crisci has explicitly taught wherein the inorganic particles are the same as exemplified and further claimed (claim 2) as boron nitride particles (hBN) and further wherein they are to be added at an amount within the claimed range.  Claim 9 is directed to the interaction properties of the inorganic particles and the liquid phase of the mixed solution; as the same claimed materials (ADP and silica sol  and hBN mixed solution) and heat treatment  (450oC) of the applied mixed solution are taught by prior art and correspond to the same components and is within the disclosed heating range (380-480oC [0043]) of applicant’s spec; the resulting function of the inorganic particles as preventing movement of a liquid phase in the process of gelling on firing the mixed solution and restrain reduction of a volume of mixed solution would be inherent in the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   Additionally / alternatively as no basis is provided for comparison, it is asserted that the addition of the solid inorganic particles possessing a melting temperature above the firing temperature, such as hBN, would additionally inherently prevent movement of the liquid phase and restrain volume reduction when compared to systems without the addition since the sample with the addition would possess a higher overall solids concentration at the elevated temperature which naturally would demonstrate less movement of liquid phase and volume reduction as compared to systems at a lower solids concentration.  
Claim 10: Tarumi further teaches wherein a mass fraction of the silica in the silica sol solution is 30% (See, for example, solution B, Table 2). 
Claim 11: Tarumi further teaches wherein the silica colloidal particles contained in the silica sol solution have an average particle diameter of 5 – 50 nm, further 10-50 nm (See, for example, col 2 lines 23-30, col 3 lines 48-57, and Table 1 ”Number 16”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi in view of Crisci and Seeney as applied to claim 1 above, and further in view of Yasufuku et al (JP 08300133; provided by applicant in 11/6/18 IDS; hereafter Yasufuku).
Claim 5: Tarumi in view of Crisci and Seeney teach the method of claim 1 above, wherein Crisci has further taught exemplary embodiments wherein boron nitride powder and oxide powders added into the mixed solution possess particles sizes on the order of 3 micron and 1.1 micron (See, for example, example, 2 and 4), but Crisci is silent as to the appropriate size of the hexagonal boron nitride component, so it does not explicitly teach its size in the claimed range.  Yasufuku teaches a method of producing a member for contact with molten metal comprising thermal / flame sprayed layers (15 (cermet) /17 (oxide-based ceramic)) and an overlying sealing layer (19) (See, for example, abstract, [0031-32], [0039-0041], description of drawings). Yasufuku similarly teaches wherein the sealing layer preferably includes layered hexagonal inorganic particles (hexagonal boron nitride) similarly as they improve the non-wettability of surface to the molten metal while preventing the underlying layer from cracking (See, for example, abstract, [0042]). Yasufuku further teaches wherein the hBN achieving such properties are between 1-5 micron in diameter (See, for example, [0042]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the hexagonal boron nitride particles at a size of between 1-5 micron as such a size range achieves the predictable result of providing non-wetting properties to the sealing layer contacting molten metal and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations (2-10 parts range) are unconvincing in view of newly-incorporated Crisci, as discussed above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN H EMPIE/Primary Examiner, Art Unit 1712